Affirmed and Opinion filed November 21, 2002








Affirmed and Opinion filed November 21, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS.
14-02-00527-CR;
         
14-02-00528-CR;
         
14-02-00630-CR;
        
14-02-00631-CR
____________
 
ALBERT
PENNINGTON SMALL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 174th District Court
Harris
County, Texas
Trial
Court Cause Nos. 879,465; 879,466; 879,467 & 879,468
 

 
O
P I N I O N




Appellant entered pleas of no contest to two counts of
aggravated kidnaping, and to the offenses of
aggravated sexual assault and aggravated sexual assault of a child.  On April 24, 2002, the trial court sentenced
appellant in trial court causes 879,465; 879,466 and 879,467 to confinement for
30 years in the Institutional Division of the Texas Department of Criminal Justice(TDCJ-ID).  On
May 31, 2002, the trial court sentenced appellant in trial court cause number
879,468 to confinement for 20 years in TDCJ-ID. 
Appellant filed timely 
general notices of appeal.
Appellant's appointed counsel filed briefs in each cause in
which he concludes that the appeals are wholly frivolous and without
merit.  The briefs meet the requirements
of Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s briefs were delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991). On October 24, 2002, the court received appellant=s pro se response, citing to various
authorities and claiming a reasonable belief the child complainant was 18 years
old or older.  Appellant also states his
belief that counsel was ineffective. 
Appellant provides no argument for any of these assertions.
We have carefully reviewed the record, counsel=s briefs, and the pro se response and
we agree that the appeal is wholly frivolous and without merit.  Further, we find no reversible error in the
record.  A discussion of the briefs would
add nothing to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices
Edelman, Seymore, and Fowler.
Do not publish C Tex. R.
App. P. 47.3(b).